Paul C. Wilson, Judge
Concurring
The principal opinion holds that due process entitles a mechanic’s lienholder, whose name and address are reasonably ascertainable, to individual notice of a tax sale because a mechanic’s lien constitutes a legally protected property interest that would be affected by a tax sale. I agree. I write separately, however, to emphasize that this holding applies only to a lienholder, he., someone who has prosecuted a claim for mechanic’s lien to judgment. In particular, this holding does not apply to an entity that has filed a mechanic’s lien claim — or a subsequent mechanic’s lien petition — but for which judgment has not been entered under sections 429.210 to 429.240.1
Beemer Construction Company (“BCC”) and Seal-O-Matic Paving Company (“SOMP”) challenged the foreclosure on the ground that the County failed to give them individual notice of the foreclosure sale of the relevant property. They also challenged on the ground that they were entitled to individual notice when the County filed the tax foreclosure petition and when judgment was entered in that case under the notice provisions of sections 141.440 and 141.500, respectively. The County’s filing of the tax foreclosure petition (and the entry of judgment in the action) occurred long before judgment was entered in favor of BCC or SOMP on their mechanic’s lien petitions. Accordingly, even though BCC’s and SOMP’s perfected and enforceable mechanic’s liens were “legally protected property interests” worthy of protection under due process, they did not have perfected and enforceable mechanic’s liens (and, therefore, no right to individual notice under due-process) until judgment was entered in their favor on April 22, 2011, on their mechanic’s lien petitions.
A party seeking to establish an enforceable mechanic’s lien must file a timely claim (or “demand”) with the circuit clerk pursuant to section 429.080, RSMo Supp. 2018. Within six months of that filing, the party must then file an action to perfect the claimed lien, and this action must be “prosecuted without unnecessary delay to final judgment.” § 429.170. It is the judg*760ment, therefore, that converts a worker’s statutory claim for a lien into a lien itself. Even though priority of this lien, once perfected, may relate back to the date when the work was performed, the worker possesses no substantial interest in the property until the mechanic’s lien judgment is entered. See Rosenzweig v. Ferguson, 348 Mo. 1144, 158 S.W.2d 124, 128 (1941) (until judgment is reached in a mechanic’s lien action that conforms to the procedural requirements prescribed by statute, the lien is not perfected and cannot be foreclosed).
When a tort plaintiff sues a defendant for money damages in a county where the defendant owns real property, the plaintiff will have an enforceable lien on (or legally protected interest in) the defendant’s property in that county the moment judgment is entered in the plaintiffs favor. Until that judgment is entered, however, the plaintiff has no legally protected property interest in the defendant’s property. The same is true with a mechanic’s lien claimant. Until judgment is entered in favor of the claimant on a timely mechanic’s lien petition, the filing of a mechanic’s lien claim is “comparable to the filing of a lis pendens notice.” Home Bldg. Corp. v. Ventura Corp.,568 S.W.2d 769, 774 (Mo. banc 1978). Both the mechanic’s lien claim and the mechanic’s lien petition are filed in pursuit of — but neither, by itself, constitutes — a legally protected property interest.2
Because it is the mechanic’s lien judgment that creates the' legally protected property interest on which due process protections depend, the sequence of events in this case illustrates why the Court’s holding is limited to BCC’s and SOMP’s right to notice of the foreclosure sale and does not extend to the claim that they were entitled to notice of the tax foreclosure petition and judgment. The relevant dates and actions are:
*761[[Image here]]
As this timeline illustrates, the judgment giving BCC and SOMP enforceable mechanic’s liens on the subject property came nearly 11 months after the County filed the tax foreclosure action and five months after judgment of foreclosure was entered in that case. But, in a turn of events both presumably accidental and likely rare, judgments in favor of BCC and SOMP were entered (and, as a result, they acquired legally protected interests in the property) before the time came for the County to give notice of the foreclosure sale required by section 141.540.
Due process requires “notice reasonably calculated, under all of the circumstances, to apprise interested parties of the pen-dency of the action.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950). These protections were extended to mortgagees in Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983). The Supreme Court held that, because a “mortgagee clearly has a legally protected property interest, he is entitled to notice reasonably calculated to apprise him of a pending tax sale.” *762Id. at 798, 103 S.Ct. 2706 (emphasis added). Accordingly, the County was obligated to give BCC and SOMP individualized notice of the foreclosure sale because the April 12 judgment on their mechanic’s lien petitions gave them legally enforceable interests in the property almost 14 weeks before the four-week statutory deadline for foreclosure sale notices.
On the other hand, the County was not obligated to give BCC and SOMP individual notices when it filed the tax foreclosure action (and when judgment was entered in that case) because those events occurred prior to the April 12 judgment in their mechanic’s lien cases. Even though BCC and SOMP had filed timely mechanic’s lien claims under section 429.080 and timely mechanic’s lien petitions under section 429.170, they had no legally enforceable interests in the property and no due process right to individual notices concerning the property until judgments were entered on their mechanic’s lien petitions under sections 429.210 to 429.240.

. All statutory citations are to RSMo 2000 unless otherwise specified.


. The so-called "first spade” rule deals solely with the priority of a mechanic’s lien, not-when an enforceable lien (and, therefore, when a legally protected property interest) is created. See Bob DeGeorge Associates, Inc. v. Hawthorn Bank, 377 S.W.3d 592, 599 (Mo. banc 2012) ("Under the relation-back priority provided by section 429.060 for mechanic's liens against the land, June 6 serves as the relevant date for determining first-in-time priority of the two mechanics’ liens.”) (emphasis added). If a legally protected interest is created at any time before the mechanic's lien judgment is entered, such as when the "first spade” is turned or when the mechanic’s lien claim (or even the mechanic's lien petition) is filed, there would be no need for the legislature to concern itself with any such “relation-back priority.”